                      Case 2:19-cv-01911-MJP Document 18 Filed 03/27/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

   THE POKÉMON COMPANY INTERNATIONAL,                               )
                   INC.,                                            )
           a Delaware corporation,                                  )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:19-cv-01911-MJP
                                                                    )
         BRYAN GARCIA CRUZ, an individual,                          )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bryan Garcia Cruz
                                           5509 LEGACY CRESCENT PL, UNIT 302
                                           RIVERVIEW FL 33578-2818




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Holly M. Simpkins
                                           Lauren W. Staniar
                                           Jacob P. Dini
                                           Perkins Coie LLP
                                           1201 Third Avenue, Suite 4900
                                           Seattle, WA 98101-3099

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK
                                                                                  K OF COURT


Date:             03/27/2020
                                                                                         Signature of Clerk oorr Depu
                                                                                                                 De
                                                                                                                 D
                                                                                                                 Deputy
                                                                                                                   eppuuty
                                                                                                                        ty C
                                                                                                                           Clerk
                                                                                                                             lleerrkk
